Citation Nr: 1108858	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION
The Veteran had active military service from January 1966 to July 1969.  The Veteran also served in the Army National Guard of Oregon from January 1976 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2010.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Board finds that remand of the Veteran's claims is necessary in order to provide adequate development of his claims.

Right Knee Disorder 

The Veteran claims he has a current right knee disorder that is related to an injury received during a period of weekend training in the Army National Guard in May 1980.  He points to a May 17, 1980, service treatment note in which he was treated for an effusion of the right knee as evidence of an in-service injury.  

Records obtained relating to the Veteran's National Guard service demonstrate that he was not on a period of active duty for training on May 17, 1980; however, they fail to confirm whether he was on inactive duty for training on that date (which would be consistent with his report that he was on weekend training).  Thus, on remand, efforts should be undertaken to verify that the Veteran was on duty (specifically inactive duty for training) on May 17, 1980.

Moreover, there is no evidence of a current diagnosis of the claimed right knee disorder.  The only medical evidence of record is the report of an August 2009 x-ray submitted by the Veteran, which fails to provide a specific diagnosis.  The Veteran has stated that he receives his treatment at the VA medical facility in Roseburg, Oregon.  At the hearing in December 2010, he testified that he had had another x-ray of the knee in November.  The claims file does not indicate that a request was made to obtain these VA treatment records.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, therefore, the Veteran's VA medical records relating to treatment of his right knee should be obtained.

Finally, the Board finds that a VA examination is necessary in order to obtain a medical opinion as to whether any currently diagnosed right knee disorder is related to his military service, especially to the claimed injury received on May 17, 1980, as seen in the service treatment note of that date.  

Right Ear Hearing Loss

First, the Veteran reported at the December 2010 hearing that he was given hearing aids a few months before the hearing.  As the Veteran has reported that his treatment was at VA, the treatment notes relating to his obtaining hearing aids are presumably in the VA treatment records.  However, the claims file does not contain any VA treatment records.  Thus, on remand, VA medical records relating to treatment of the Veteran's hearing loss should be obtained.

Moreover, the Board finds that remand is necessary to provide the Veteran with a new contemporaneous VA audio examination.  The Board notes that VA examinations conducted in April 2007 and November 2008 do not demonstrate the Veteran's right ear hearing loss meets the definition of a hearing disability for VA compensation purposes as set forth in §3.385.  However, in a January 2010 written statement, the Veteran reported that his wife said his hearing had worsened; and, at the December 2010 hearing, the Veteran testified that he has worn hearing aids for approximately three months, which his representative argued demonstrates a worsening in his right ear hearing loss.  Thus, a new examination is needed to obtain contemporaneous audiometric testing to determine the current severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).).

Moreover, the Board notes that the Veteran has submitted the reports of two private audiometric tests conducted in October 2007 and November 2009.  Although these reports are in graph form, the Board observes that the results appear to be contradictory to the VA examinations' audiometric findings in that they seem to indicate the hearing in the Veteran's right ear is at 40 or more decibels (which would meet the requirements set forth in § 3.385).  Thus, these private audiometric test results need to be reconciled with the results found on VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Roseburg, Oregon, for treatment relating to complaints of a right knee disorder and hearing loss.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Contact the Oregon National Guard, Adjutant General's Office, or other appropriate agency, and request documentation that verifies that the Veteran was on duty (specifically inactive duty for training) on May 17, 1980.  A negative response should be requested if such documentation is not available.  All such requests and responses should be associated with the claims file.

3.  After completing the above development and obtaining any available evidence, scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Joint Examination for a Right Knee Disorder - After reviewing the file and conducting any necessary diagnostic studies and/or testing, the examiner should render a diagnosis as to what, if any, disorder the Veteran has related to his right knee.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  Specifically, the examiner should consider whether any current disorder found is related to an injury received on May 17, 1980, as evidenced by the service treatment note of that date.  In rendering an opinion, the examiner must consider the Veteran's credible report, if any, of onset and a continuity of symptoms.    

Audio Examination for Hearing Loss of the Right Ear - The examiner should be advised that noise exposure to jet engines in active duty service with the Air Force has been conceded.  The examiner should conduct audiometric testing to determine whether the Veteran has a hearing disability in the right ear as defined for VA compensation purposes in 38 C.F.R. § 3.385.  In rendering a diagnosis, the examiner should reconcile the audiometric test results on examination with previous audiometric test results, especially those shown on private audiometric test reports from October 2007 and November 2009.  

If the examiner finds that the Veteran has a current right ear hearing disability as defined by 38 C.F.R. § 3.385, then he/she should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is due to acoustic trauma incurred during service.  The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


